827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Federico ARAS, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION et al., Respondents-Appellees.
No. 87-5190
United States Court of Appeals, Sixth Circuit.
August 24, 1987.
ORDER

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and SUHRHEINRICH, District Judge.*


2
This pro se petitioner appeals from a district court's order dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner failed to file objections within ten days of the date of service of the magistrate's report and recommendation, despite being specifically advised to do so.  A party who does not file timely objections to a magistrate's report and recommendation after being advised to do so waives his right to appeal.  Thomas v. Arn, ---- U.S. ----, 106 S.Ct. 466, 471 (1985); Wright v. Holbrook, 794 F.2d 1152, 1154-55 (6th Cir. 1986); Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir. 1986).


4
For this reason, this appeal is hereby dismissed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation